DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania
DANIELS, Board Member,
March 27, 1980 — To my knowledge, this is the very first occasion upon which discipline in the nature of suspension from the practice of law has been imposed by this board *106in the case of a violation of Disciplinary Rules relating to negligence on the part of an attorney, as opposed to a violation of a Disciplinary Rule involving dishonesty, fraud, deceit or misrepresentation.* Hearing committee [ ] recommended that respondent be publicly censured by the Supreme Court of Pennsylvania and be placed on probation for a period of one year, pursuant to Pa.R.D.E. 204(3). Neither disciplinary counsel, as petitioner, nor respondent filed exceptions to the report or that recommendation of discipline of said hearing committee within the prescribed time. I would, accordingly, respectfully recommend to the Supreme Court that the recommendation of hearing committee [ ] for the imposition of a public censure by the Supreme Court of Pennsylvania and the imposition upon respondent of probation for the period of one year, pursuant to Rule 204(3), be affirmed and adopted and that the recommendation of the imposition of suspension from the practice of law for a period of four months, as submitted by a majority of this board, be rejected.
ORDER
EAGEN, C.J.,
And now, April 10, 1980, the recommendations of the Disciplinary Board of the Supreme Court are accepted; and it is ordered and decreed that the said respondent of [ ] County, Pa. *107be, and he is herewith suspended from the Bar of the Supreme Court and in all the courts under its supervisory jurisdiction for a period of four months, with the right to apply for reinstatement at the end of said period of suspension and that he comply with all the provisions of Rule 217 of the Pennsylvania Rules of Disciplinary Enforcement and sections 91.91-97 of the Disciplinary Board Rules.

It should be observed that although disciplinary counsel pressed charges for both neglect and dishonesty, etc., hearing committee [ ] found that respondent had violated only the provisions of Disciplinary Rules 6-101(A)(3) and 7-101(A)(2), and not any of the Disciplinary Rules involving dishonesty, fraud, deceit or misrepresentation.